Citation Nr: 0912257	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In his January 2007 substantive appeal, the Veteran requested 
a hearing before a member of the Board.  A video hearing was 
held before the undersigned Veterans' Law Judge in January 
2009 and a transcript of that hearing is of record.  At that 
hearing, the Veteran submitted additional evidence and signed 
a statement waiving RO review.  


FINDINGS OF FACT

1.  The Veteran's tinnitus had onset during the Veteran's 
active service and was caused or aggravated by his active 
service.  

2.  The Veteran's bilateral hearing loss did not have onset 
during the Veteran's active service and was not caused or 
aggravated by the Veteran's service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  

VA must consider both lay and medical evidence in deciding a 
claim for entitlement to service connection.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Lay 
evidence may be sufficient to grant service connection.  Id.  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Tinnitus

Service treatment records show no complaints of or treatment 
for tinnitus.  However, on a Report of Military History from 
September 1970, which the Veteran completed at separation 
from service, the Veteran indicates that he has ear, nose, or 
throat problems.  The specific type of problem he suffered 
from was not clarified, providing limited evidence in support 
of this claim.   

The Veteran was afforded a VA audiological examination in 
August 2005.  He reported being exposed to firearms, machine 
guns, mortars, helicopters, tanks, heavy artillery, and 
combat explosions during service.  He also reported post 
service exposure to factory noise, as well as exposure to 
buses, chain saws, power lawn mowers, and weed eaters.  The 
Veteran stated that his tinnitus began in 1970.  According to 
the examiner's report, the Veteran described experiencing 
buzzing, clicking, and cricket sounds about as loud as a 
whisper that come and go.  At the January 2009 hearing, the 
Veteran reported that while serving in Vietnam, the bunker he 
was in got hit, and since then, he has heard ringing in his 
ears.  Hearing transcript, 1/30/2009, at 4.  

The examiner reviewed the Veteran's claim folder and noted 
that at discharge, the Veteran had no noted cochlear 
impairment and that there were no complaints of tinnitus in 
the service treatment records.  Therefore, the examiner 
concluded that the Veteran's tinnitus is not related to his 
active service.  

The Veteran has described symptoms consistent with tinnitus 
and is certainly competent to report on symptoms that he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Additionally, the VA examiner's report concluded 
that the Veteran suffers from tinnitus.  Accordingly, the 
Board finds that the first element of a service connection 
claim has been met, that is, that the Veteran suffers from 
the claimed disability.  

The Board finds the Veteran's testimony that his symptoms 
began during his military service to be credible.  The 
evidence of record, including the Veteran's service treatment 
records, supports the Veteran's claim that he served with an 
artillery unit, specifically the 8th Battalion, 4th Artillery, 
and thus in-service noise exposure is conceded.  

The Board finds that auditory trauma due to frequent exposure 
to loud noises, including firearms, machine guns, mortars, 
helicopters, tanks, heavy artillery, and combat explosions, 
is consistent with the nature of the Veteran's service.  See 
38 U.S.C.A. § 1154(a) (West 2002).  

In considering the discrepancies between the examiner's 
report and the Veteran's statements regarding his tinnitus 
symptoms, the Board finds the Veteran's account of the 
nature, severity, and onset of his symptoms to be more 
probative, since it is a first hand account, unfiltered by 
any other individual.  Consequently, the Board concludes that 
the remaining elements of a service connection claim have 
been met, namely, that the Veteran's injury was caused in 
service and that there is a nexus between that injury and his 
current disability.  For these reasons, service connection 
for tinnitus is warranted and the Veteran's claim must be 
granted.

Bilateral Hearing Loss

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The Veteran was given a hearing evaluation prior to 
separation from service in September 1970.  Pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 0, 0, 0, 0, and 0 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1,000, 2,000, 3, 000 and 4,000 Hertz were 0, 0, 0, 0, 
and 0 decibels, respectively.  Speech recognition test scores 
were not listed.  On the Veteran's Report of Medical History, 
which he completed at the same time, the Veteran does not 
indicate any problems with his hearing.  This is evidence 
that the Veteran did not have a hearing loss disability as 
set forth at 38 C.F.R. § 3.385 at separation from service, 
providing evidence against his claim.  

In August 2005, the Veteran underwent a VA hearing evaluation 
in connection with his current claim.  Pure tone thresholds 
measured in the right ear at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz were 15, 20, 45, 55, and 60 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 40, 50, 65, 
70, and 75 decibels, respectively.  Speech recognition test 
scores showed right ear discrimination at 86% and left ear 
discrimination at 90%.  Accordingly, the Veteran meets the 
statutory criteria for hearing loss.

At the examination, the Veteran reported being exposed to 
firearms, machine guns, mortars, helicopters, tanks, heavy 
artillery, and combat explosions during service, which is not 
in dispute in this decision.  He also reported post service 
exposure to factory noise, as well as exposure to buses, 
chainsaws, power lawn mowers, and weed eaters.  In the 
opinion of the VA examiner, in light of the Veteran's normal 
hearing at discharge, his current bilateral hearing loss is 
not related to military noise exposure.  

The Board recognizes that the Veteran was exposed to loud 
noise in service (the basis of the grant of the claim above) 
and that the Veteran sincerely believes that this exposure is 
responsible for his current hearing loss.  However, the 
objective evidence of record does not support the Veteran's 
claim and, if fact, provides evidence against this claim.  At 
separation from service, the Veteran had excellent hearing 
and did not report any hearing difficulties.  As apposed to 
his tinnitus claim, there is affirmative evidence of good 
hearing following service (a critical distinction between the 
two claims).  Further, hearing loss was not indicated until 
many years after service. See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  This evidence, as well as the VA examiner's 
opinion, outweighs the Veteran's own statements.  As such, 
his claim for service connection for bilateral hearing loss 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
Veteran in July 2005 that informed him of what evidence was 
required to substantiate his claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  

Notice as to how VA assigns disability ratings and effective 
dates was provided in a May 2006 letter.  However, this 
notice was not provided to the Veteran prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the May 2006 letter was not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the Veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
statement of the case issued in December 2006, after the 
notice was provided in May 2006.  For these reasons, it is 
not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records.  The Veteran was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  A VA 
examination was afforded the Veteran in August 2005.  

The Board notes that at the January 2009 hearing, the Veteran 
reported that he had been treated for hearing loss after 
service, possibly around 1980.  However, besides being 
uncertain about when he was actually treated, the Veteran 
could not remember the name of the doctor who examined him or 
where that doctor was located.  See Hearing Transcript, 
1/30/09, at 4-6.  In light of this vagueness, the Board finds 
that remanding the case in an attempt to obtain old medical 
records of treatment for hearing problems would simply be a 
waste of time and resources.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


